The opinion of the court was delivered by
Knox, J.
— This case exhibits an attempt, on the part of a son, to claim more land than his father had devised to Mm, upon the pretence of a parol gift. As usual, in cases of this hind, the evidence of the alleged gift consists of declarations made by the father to strangers, in the absence of his son, many years before the trial; wMlst on the other hand, a state of facts is- shown, utterly irreconcilable with the allegation of the plaintiff in error. The court below left the facts to the jury, with a strong intimation, that the bar of the Statute of Frauds and Perjuries was not avoided; and so the jury found.
Under the authority of Moore v. Small, 7 Harris, 461; Rankin v. Simpson, Ib. 471, the learned judge of the Common Pleas should have given positive instructions to the jury, that the alleged parol gift was not established. But as these cases were not reported when this cause was tried, they furnished no guide, and the jury was suffered to pass upon the facts.
There was no error committed of wMch the plaintiff in error can complain.
Judgment affirmed.